DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 7/18/2022, and any subsequent filings.
Notations “C_L_”; “P_L_”; and “Pg_Pr_” are used to indicate “column_lines_”; “page_lines_”; and “page_paragraph_”, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 14-16, 18-19, 22, 26, 31, 33-34, and 36-42 stand rejected. Claims 1-13, 17, 20-21, 23-25, 27-30, 32, and 35 are cancelled. Claims 14-16, 18-19, 22, 26, 31, 33-34, and 36-42 are pending.

Response to Arguments
Applicant's arguments filed 7/18/2022 have been fully considered but they are not persuasive. Applicant argues claim 14 on Pg 6-7 regarding the combination of Garaschenko, Singh, and Nakamura, specifically that “As such one of skill in the art would not be motivated to place the liner of Singh into the filter of Garaschenko, particularly because an interior liner of Singh would impede fluid circulation and movement of the plates of Garaschenko.” Applicant further argues on Pg7Pr1 that “because the liners of Garaschenko must be placed between the plates to function, and a single, removable liner is outside of those plates, so in Garaschenko such a liner outside that plates would be superfluous as the liners would impede any flow to the liner.” The Examiner respectfully disagrees.
In response to applicant's argument that the liner of Singh would impede fluid circulation and movement of the plates of Garaschenko since Singh’s liner has fluid circulating outside of the liner, while Garaschenko’s fluid is circulating inside the liner, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Thus, the combination of Garaschenko (which discloses the utilization of a non-ferrous liner) with Singh’s non-ferrous liner (that may be a single removable liner) is suggested by the prior art, as both Garaschenko and Singh utilizes a liner on the interior of a separation device, while Singh further suggests that the utilization of a plastic sleeve (i.e. a liner that is singular and removable) allows the magnetic particles and sludge within the fluid to be conveniently removed when the plastic sleeve is also removed (Singh Pg8Pr5; abstract). Further, Singh’s device would suggest convenient cleaning and removal of the filter device (Singh claim 8 “all the sludge stay on the surface of the sleeve and can be wash away by tap water which is convenient to clean the device”). 

Applicant argues independent claims 31 and 34 on Pg7-8, however, the arguments refer to the arguments presented in claim 14 above. For sake of brevity, the Examiner refers back to the arguments presented above.
The rejection of dependent claims 15, 16, 18, 19, 22, 26, 33, and 36-42 are maintained for their dependency on their respective independent claims.

Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-16, 18-19, 22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Garaschenko et al. (US5,089,128; hereinafter “Garaschenko”) in view of Singh et al. (GB2469145; hereinafter “Singh”. Machine translation has been provided and claim mapped to.) and further in view of Nakamura (US6,270,667).
Applicant’s claims are toward an apparatus.
Regarding claims 14-16, 18-19, 22 and 26; Garaschenko discloses a filter (See Garaschenko C1L8-9; separation of ferromagnetic materials from fluid media), comprising:
(a)    a cylindrical filter housing defining an elongate lumen having first and second ends and a center (See Garaschenko Fig. 1-4, C7L47-48; cylindrical housing 2 is has two ends (top and bottom) and a center that has components inside);
(b)    a non-ferrous liner disposed within the housing elongate lumen and extending coaxially with the cylindrical filter housing substantially between the first and second ends (See Garaschenko Fig. 1-4, C7L56-60; elastic liners 8 that are inside the housing 2 may be made of rubber and other well-known elements functioning as an elastic liner and extends between the top and bottom ends.); 
(c)    a plurality of magnets longitudinally extended at intervals outside the single, removable, nonferrous liner (See Garaschenko Fig. 1-4, C7L61-63, C8L6-9; magnetizing system 9 with a solenoid 10, ferromagnetic core 12 and electric coil 13 are extended at intervals outside the core by wrapping itself around an object); and
(d)    an insert disposed inside the liner for imparting a directional flow to a fluid inside the filter (See Garaschenko Fig. 1-4, C7L51-53, C8L23-26; projections 6 are inside the liners 8 and alter the direction of the flow with the auxiliary petals 7 that alter the size of the openings, i.e. change the flow characteristics.), wherein: 
(a) the non-ferrous liner is constructed and arranged to trap ferrous particles and remove ferrous particles from the fluid and (See Garaschenko Fig. 1-4, C2L23-C8L30-34, C8L50-54; the elastic liners change the distance between the plates, which alters the amount of compression/expansion between the plates, and thus the amount of “petals” collected. The plates are compressed or expanded under the action of forces of plates magnetized by the additional magnetic field source.);
(c) the insert comprises: 
i. helical flighting (See Garaschenko C4L47-51; plates 4 may be formed in cylindrical surfaces which the cross-section form a spiral, i.e. helical) constructed and arranged to induce a spiral flow pattern to fluid inside the cylindrical filter (See Garaschenko C4L47-51; plates 4 may be formed in cylindrical surfaces which the cross-section form a spiral, i.e. the fluid may then flow down in a spiral/whirlpool/vortex motion.) and 
ii. a return tube for directing filtered fluid outside of the filter (See Garaschenko Fig. 1-4; axial fluid outlet exit 15).
Garaschenko does not disclose where the liner is a single, removable liner, and (b) the single, removable, non-ferrous liner comprises a plurality of openings constructed and arranged for equalization of pressure on either side of the single, removable, non-ferrous liner, and ii. a central return tube for directing fluid outside of the filter.
Singh relates to the prior art by disclosing a magnetic filter for a water system that contains ferrous particles in running fluids (See Singh abstract). Singh further indicates that the filter system contains a plastic sleeve 9 that surrounds the magnet assembly to collect sludge (See Singh Fig. 2; Pg8Pr5; abstract; plastic sleeve 9 is a single sleeve, and is non-ferrous). The plastic sleeve may be removed to conveniently remove the ferrous particles that have stuck to the surface (See Singh Pg8Pr5; abstract).
It would have been obvious to one of ordinary skill in the art at prior to the effective filing date of the claimed invention to provide Garaschenko’s filter that utilizes magnets and an array of liners that contain a spacing between the plates (See Garaschenko Fig. 1, 4, 7, 10, C8L30-32; distance between plates) with Singh’s single plastic liner that is removable; since Singh indicates that the plastic sleeve allows the magnetic particles within the fluid to adhere to the surface of and be conveniently removed (See Singh Pg8Pr5; abstract). 
The combination of Garaschenko and Singh further does not disclose a plurality of openings constructed and arranged for equalization of pressure on either side of the single, removable, non-ferrous liner, and ii. a central return tube for directing fluid outside of the filter.
Nakamura relates to the prior art by disclosing a filter that utilizes magnets to remove micro particles (See Nakamura abstract, C1L11-14). The magnets in Nakamura forms a circular array with a perimeter containing holes (See Nakamura Fig. 2; C6L40-46; surrounding the array of magnets 25 is a perimeter 26 with holes 36 that expedite the flow of oil), where the oil outlet is located in a central tube (See Nakamura Fig. 1; C5L55-57; oil enters the oil filter through intake 12 and contains an oil outlet 13), and further contains a plate that surrounds the magnets (See Nakamura Fig. 1-2, 4; C6L40-48; C8L9-14). The holes are utilized to further expedite the flow of oil; and allows the oil to flow through the magnetic fields between the permanent magnets to attract metal particles to the permanent magnets in a more reliable manner (See Nakamura C6L58-C7L5; through holes 36 of outer tubes 26 allows oil to flow through). Nakamura further seeks to increase the oil cleaning and maintenance cycles between the parts of the filter; and that the full-flow element filter may be removed from the casing for a cleaning (See Nakamura C4L7-10, C2L27-30, C8L32-38; full-flow element exchangeable type automobiles oil filter can be removed from the casing for a cleaning. C2L46-47; repelling magnet oil filter can simply be cleaned.).
It would have been obvious to one of ordinary skill in the art at prior to the effective filing date of the claimed invention to provide the combination’s filter with Nakamura’s plate containing through holes; since Nakamura indicates that through holes on the plate allows the fluid flowing through the filter to have an expedited flow while also increasing the reliability of attracting metal particles to the permanent magnets (See Nakamura C6L58-C7L5; through holes 36 of outer tubes 26 allows oil to flow through). 
-The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included: 
Claim 15: The filter of claim 14, wherein the plurality of magnets are placed outside of the cylindrical filter housing (See Garaschenko Fig. 1-4; magnetic core 12 and coils 13, as well as magnetizing system 16/17 are located outside the filter housing 2). 
Claim 16: The filter of claim 14, wherein the plurality magnets are placed inside of the cylindrical filter housing (See Singh Fig. 2-3; magnets 18 are located within the filter housing 1. Alternatively, the magnets would be located within the combination’s filter housing.). 
Claim 18: The filter of claim 16, wherein the plurality of magnets are arranged in cylindrical arrays (See Garaschenko Fig. 1-4; magnetic system follows coils 10, 13, and 16, which are cylindrical and in an array along the longitudinal axis of the filter). 
Claim 19: The filter of claim 18, wherein the cylindrical arrays are stacked along the length of the filter between the first and second ends (See Garaschenko Fig. 1-4; magnetic coils 10, 13, and 16 are in an array along the length of the filter). 
Claim 22: The filter of claim 14, wherein the plurality of magnets are arranged in adjacent pairs of alternating polarity (See Singh Pg7Pr6; two magnets next to each other are placed on the opposite direction).
Claim 26: The filter of claim 14, wherein the cylindrical filter housing is constructed and arranged such that fluid inflow occurs away from the center of the elongate lumen and fluid outflow occurs from the elongate lumen center (See Nakamura Fig. 1b; C5L53-58; oil intake 12 is through the holes around the center; while the oil outlet 13 is through the center tube). 

Claims 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Garaschenko et al. (US5,089,128; hereinafter “Garaschenko”) in view of Singh et al. (GB2469145; hereinafter “Singh”. Machine translation has been provided and claim mapped to.).
Applicant’s claims are toward an apparatus.
Regarding claims 31 and 33; Garaschenko discloses a filter (See Garaschenko C1L8-9; separation of ferromagnetic materials from fluid media), comprising:
(a)    a filter housing defining an elongate lumen having first and second ends and a center (See Garaschenko Fig. 1-4, C7L47-48; cylindrical housing 2 is has two ends (top and bottom) and a center that has components inside);
(b)    a non-ferrous liner disposed within the housing elongate lumen and extending substantially between the first and second ends (See Garaschenko Fig. 1-4, C7L56-60; elastic liners 8 that are inside the housing 2 may be made of rubber and other well-known elements functioning as an elastic liner and extends between the top and bottom ends.);
(c)    a plurality of magnets longitudinally extended at intervals inside of the housing and outside the liner (See Garaschenko Fig. 1-4, C7L61-63, C8L6-9; magnetizing system 9 with a solenoid 10, ferromagnetic core 12 and electric coil 13 are extended at intervals outside the core by wrapping itself around an object); and
(d)    an insert disposed inside the liner for imparting a directional flow to a fluid inside the filter (See Garaschenko Fig. 1-4, C7L51-53, C8L23-26; projections 6 are inside the liner and alter the direction of the flow. Alternatively, plates 4 are angled in such a direction that may also impart some type of directional flow within the filter.), wherein: 
(a) the non-ferrous liner is constructed and arranged to trap ferrous particles and remove ferrous particles from the fluid (See Garaschenko Fig. 1-4, C8L30-34, C8L50-54; the elastic liners change the distance between the plates, which alters the amount of compression/expansion between the plates, and thus the amount of “petals” collected), and
(b) the filter is constructed and arranged such that the fluid passes through the filter in a spiral pattern (See Garaschenko Fig. 30, C4L47-51, C13L21-29; plates 4 may be formed in cylindrical surfaces which the cross-section form a spiral, i.e. the fluid may then flow down in a spiral/whirlpool/vortex motion.).
Garaschenko does not disclose where the liner is a single, removable liner; and (c) the liner is constructed and arranged such that the liner may be removed from the filter housing.
Singh relates to the prior art by disclosing a magnetic filter for a water system that contains ferrous particles in running fluids (See Singh abstract). Singh further indicates that the filter system contains a plastic sleeve 9 that surrounds the magnet assembly to collect sludge (See Singh Fig. 2; Pg8Pr5; abstract; plastic sleeve 9 is a single sleeve, and is non-ferrous). The plastic sleeve may be removed to conveniently remove the ferrous particles that have stuck to the surface (See Singh Pg8Pr5; abstract).
It would have been obvious to one of ordinary skill in the art at prior to the effective filing date of the claimed invention to provide Garaschenko’s filter that utilizes magnets and an array of liners that contain a spacing between the plates (See Garaschenko Fig. 1, 4, 7, 10, C8L30-32; distance between plates) with Singh’s single plastic liner that is removable; since Singh indicates that the plastic sleeve allows the magnetic particles within the fluid to adhere to the surface of and be conveniently removed (See Singh Pg8Pr5; abstract).
-The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included: 
Claim 33: The filter of claim 31, further comprising spiral flighting (See Garaschenko Fig. 30, C4L47-51, C13L21-29; plates 4 may be formed in cylindrical surfaces which the cross-section form a spiral, i.e. the fluid may then flow down in a spiral/whirlpool/vortex motion.).

Claims 34, 36-42 are rejected under 35 U.S.C. 103 as being unpatentable over Garaschenko et al. (US5,089,128; hereinafter “Garaschenko”) in view of Singh et al. (GB2469145; hereinafter “Singh”. Machine translation has been provided and claim mapped to.) and further in view of Nakamura (US6,270,667).
Applicant’s claims are toward an apparatus.
Regarding claims 34, 36-42; Garaschenko discloses a filter comprising: 
a. a filter housing comprising: i. a top plate; ii. a bottom plate; and iii. a cylindrical body (See Garaschenko Fig. 1-4, C7L47-48; cylindrical housing 2 is has two ends 2’ (top and bottom) and a center that has components inside); 
b. a non-ferrous liner disposed inside the filter housing (See Garaschenko Fig. 1-4, C7L56-60; elastic liners 8 that are inside the housing 2 may be made of rubber and other well-known elements functioning as an elastic liner and extends between the top and bottom ends.); 
c. an insert comprising: i. a return tube (See Garaschenko Fig. 1-4; axial fluid outlet exit 15) and ii. a baffle (See Garaschenko Fig. 1-4, C7L51-53, C8L23-26; projections 6 are inside the liner and alter the direction of the flow. Alternatively, plates 4 are angled in such a direction that may also impart some type of directional flow within the filter.); and 
d. a magnetic array (See Garaschenko Fig. 1-4, C7L61-63, C8L6-9; magnetizing system 9 with a solenoid 10, ferromagnetic core 12 and electric coil 13 are extended at intervals outside the core by wrapping itself around an object), wherein: 
a. the baffle imparts a flow pattern upon a fluid (See Garaschenko C4L47-51; plates 4 may be formed in cylindrical surfaces which the cross-section form a spiral, i.e. helical) and 
b. the magnetic array attracts ferrous particles within the fluid and holds the ferrous particles against the liner (See Garaschenko Fig. 1-4, C2L23-C8L30-34, C8L50-54; the elastic liners change the distance between the plates, which alters the amount of compression/expansion between the plates, and thus the amount of “petals” collected. The plates are compressed or expanded under the action of forces of plates magnetized by the additional magnetic field source.).
Garaschenko does not disclose where the liner is a unitary, removable, and non-ferrous; and the return tube is central.
Singh relates to the prior art by disclosing a magnetic filter for a water system that contains ferrous particles in running fluids (See Singh abstract). Singh further indicates that the filter system contains a plastic sleeve 9 that surrounds the magnet assembly to collect sludge (See Singh Fig. 2; Pg8Pr5; abstract; plastic sleeve 9 is a single sleeve, and is non-ferrous). The plastic sleeve may be removed to conveniently remove the ferrous particles that have stuck to the surface (See Singh Pg8Pr5; abstract).
It would have been obvious to one of ordinary skill in the art at prior to the effective filing date of the claimed invention to provide Garaschenko’s filter that utilizes magnets and an array of liners that contain a spacing between the plates (See Garaschenko Fig. 1, 4, 7, 10, C8L30-32; distance between plates) with Singh’s single plastic liner that is removable; since Singh indicates that the plastic sleeve allows the magnetic particles within the fluid to adhere to the surface of and be conveniently removed (See Singh Pg8Pr5; abstract). 
Nakamura relates to the prior art by disclosing a filter that utilizes magnets to remove micro particles (See Nakamura abstract, C1L11-14). The magnets in Nakamura forms a circular array with a perimeter containing holes (See Nakamura Fig. 2; C6L40-46; surrounding the array of magnets 25 is a perimeter 26 with holes 36 that expedite the flow of oil), where the oil outlet is located in a central tube (See Nakamura Fig. 1; C5L55-57; oil enters the oil filter through intake 12 and contains an oil outlet 13), and further contains a plate that surrounds the magnets (See Nakamura Fig. 1-2, 4; C6L40-48; C8L9-14). The holes are utilized to further expedite the flow of oil; and allows the oil to flow through the magnetic fields between the permanent magnets to attract metal particles to the permanent magnets in a more reliable manner (See Nakamura C6L58-C7L5; through holes 36 of outer tubes 26 allows oil to flow through). Nakamura further seeks to increase the oil cleaning and maintenance cycles between the parts of the filter; and that the full-flow element filter may be removed from the casing for a cleaning (See Nakamura C4L7-10, C2L27-30, C8L32-38; full-flow element exchangeable type automobiles oil filter can be removed from the casing for a cleaning. C2L46-47; repelling magnet oil filter can simply be cleaned.).
It would have been obvious to one of ordinary skill in the art at prior to the effective filing date of the claimed invention to provide the combination’s filter with Nakamura’s plate containing through holes; since Nakamura indicates that through holes on the plate allows the fluid flowing through the filter to have an expedited flow while also increasing the reliability of attracting metal particles to the permanent magnets (See Nakamura C6L58-C7L5; through holes 36 of outer tubes 26 allows oil to flow through). 
-The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included: 
Claim 36: The filter of claim 34, wherein the unitary, removable, non-ferrous liner can be removed from the filter housing, cleaned, and then replaced within the filter housing (See Singh Pg8Pr5; abstract; plastic sleeve 9 is a single sleeve, and is non-ferrous).
Claim 38: The filter of claim 34, wherein the flow pattern is a vortex (See Garaschenko Fig. 30, C4L47-51, C13L21-29; plates 4 may be formed in cylindrical surfaces which the cross-section form a spiral, i.e. the fluid may then flow down in a spiral/whirlpool/vortex motion.).
Claim 39: The filter of claim 37, wherein the baffle comprises a plurality of radially extended annular spacer plates (See Sing Pg7Pr5; Fig. 3; magnet poles 19 are located between the magnets 18).
Claim 40: The filter of claim 38, wherein the magnetic array comprises annular rings ((See Garaschenko Fig. 1-4, C7L61-63, C8L6-9; magnetizing system 9 with a solenoid 10, ferromagnetic core 12 and electric coil 13 are extended at intervals outside the core by wrapping itself around an object.).
Claim 41: The filter of claim 39, wherein the bottom plate further comprises a port constructed and arranged to allow for compressed gas to enter the filter housing (See Garaschenko C13L48-49; gaseous fluid medium enters the housing via connection 14).

Claims 37 is rejected under 35 U.S.C. 103 as being unpatentable over Garaschenko et al. (US5,089,128; hereinafter “Garaschenko”) and Singh et al. (GB2469145; hereinafter “Singh”. Machine translation has been provided and claim mapped to.) and further in view of Nakamura (US6,270,667), as applied to claim 34 above, and further in view of Ramirez (NPL Ramirez - When Should I Replace My Pool Filter O-Ring?).
Applicant’s claims are toward an apparatus.
Regarding claim 37; the combination of Garaschenko, Singh, and Nakamura discloses the filter of claim 34 (See combination supra). The combination further indicates that the liners utilized in the filters are made of such materials as water-resistant, and rubber, or any other appliances functioning as an elastic liner (See Garaschenko Fig. 1-4, C7L56-60; elastic liners 8 that are inside the housing 2 may be made of rubber and other well-known elements functioning as an elastic liner and extends between the top and bottom ends.).
The combination does not disclose wherein the unitary, removable, non-ferrous liner can be removed from the filter housing and a second liner placed within the filter housing when the filter is serviced.
However, Ramirez discloses that o-rings are made from an elastic-type rubber and are designed to seal or prevent water from entering in (See Ramirez Pg1). Ramirez further indicates that the rubber inside a filter will have wear and tear, and need to replace the o-ring in order to prevent potential damage and leakage (See Ramirez Pg1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination of replacing the liners (i.e. rubber liners) while being serviced, since Ramirez indicates that the rubber utilized in filters are damaged overtime, and that the replacement of the rubber liners helps seal or prevent water from entering in (See Ramirez Pg1), which ultimately prevents potential damage and leakage (See Ramirez Pg1).

Claims 42 is rejected under 35 U.S.C. 103 as being unpatentable over Garaschenko et al. (US5,089,128; hereinafter “Garaschenko”) and Singh et al. (GB2469145; hereinafter “Singh”. Machine translation has been provided and claim mapped to.) and further in view of Nakamura (US6,270,667), as applied to claim 34 above, and further in view of Over-The-Top (NPL Over-The-Top – Parallel/Series Filter System; hereinafter “OTP”).
Applicant’s claims are toward an apparatus.
Regarding claim 37; the combination of Garaschenko, Singh, and Nakamura discloses the filter of claim 40. The combination does not disclose further comprising at least one additional filter in a parallel circuit for slowing fluid flow.
However, OTP discloses the use of a parallel filtering system is that you can have both housings filter simultaneously, doubling the flow rate capacity of a single vessel (i.e. you can double the filtering capacity/rate, conversely this also halves the filtering capacity/rate via mass/energy balance). The isolation of the individual housing allows each vessel to also operate independently for continuous service during media replacement, so that your filtering process never shuts down (See OTP Pg1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s filtering unit to operate in a parallel circuit, in order to allow each vessel to also operate independently for continuous service during media replacement, so that your filtering process never shuts down (See OTP Pg1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Adey (20060283783) – magnetic separator rod with plastic liner around the magnets.
Jackson (6576128) – magnetic assembly for removing metal particles from fluids.
Schaaf (5470466) – removing ferrous particles from a coolant.
Singh (GB2469145) – magnetic filter with a plastic sleeve surrounding the magnetic assembly.
Schroder (WO1987005536) – apparatus for collecting and dispersing ferromagnetic particles in a fluid medium that contains a plastic sleeve. 
Simonson (US2010/0294706) – magnetic filter and magnetic filtering assembly
Thoma (US2800230) – magnetic separators with a plastic or hard tube around the magnet bar
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Donovan Bui-Huynh/Examiner, Art Unit 1779           

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779